DETAILED ACTION
	This Office Action is in response to an original application filed 10/06/2020.
	Claims 1-20 are pending.
	Claims 1, 12 and 13 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pinel et al. (hereinafter Pinel, U.S. Patent Application Publication No. 2019/0317648 A1, filed 04/16/2018, published 10/17/2019) in view of Whitten et al. (hereinafter Whitten, U.S. Patent Application Publication No. 2021/0136008 A1, filed 11/26/2019, published 05/06/2021).
Regarding independent claim 1, Pinel teaches:
A computer implemented method of generating chatbots (at least p. 1, [0001], [0005]-[0006]; p. 5, [0050]; p. 7, [0063]; p. 8, [0077], [0079]; p. 9, [0088]; Figures 1, 6, 7 [Wingdings font/0xE0] Pinel teaches voice-controlled navigation and audible presentation of a web site enabled through virtual conversation via virtual assistant (e.g., chatbot)), the method comprising:
identifying, by a computer system, one or more elements of a markup language file using a machine learning model (at least p. 4, [0035], [0037]; pp. 8-9, [0081]-[0085]; Figure 7 [Wingdings font/0xE0] Pinel teaches the identification of “active” elements of a web page by an analysis system 150 which include “input elements” which require a user to provide text input, choose from a dropdown menu, or select a radio button. The analysis system 150 being trained by components of a learning device 130);
Pinel fails to explicitly teach:
for a given element of the one or more elements: generating, by the computer system, one or more intents related to the given element;
for a given intent of the one or more intents: generating, by the computer system, a plurality of expressions related to the given intent and the markup language file;
generating, by the computer system, one or more skills related to the given intent and the markup language file; and
generating, by the computer system, a chatbot according to the one or more intents, the plurality of expressions for each intent of the one or more intents, and the one or more skills for each intent of the one or more intents.
However, Whitten teaches:
for a given element of the one or more elements: generating, by the computer system, one or more intents related to the given element (at least p. 7, [0082]-[0098]; Figures 8A-J [Wingdings font/0xE0] Whitten generally teaches a user interface for creating chat bots. Specifically, Whitten allows an Author 106 to add and define a trigger (see Fig. 8A, 8B). The Author 106 is asked by the system what this trigger is to handle. The Author 106 is then presented with a drop-down menu of kinds of triggers including Intents (see Figs. 8B, 8C-8G). If Intent is selected, then the Author 106 is prompted for a name for the Intent. Thus, Whitten allows an Author 106 to generate intents).
for a given intent of the one or more intents: generating, by the computer system, a plurality of expressions related to the given intent and the markup language file (at least p. 8, [0094]-[0095]; Figure 8H [Wingdings font/0xE0] Whitten teaches input, by an Author 106, of a set of target phrases that are examples of phrases that a bot end-user may speak or type in order to invoke an intent)
generating, by the computer system, one or more skills related to the given intent and the markup language file (at least p. 3, [0041]-[0044]; pp. 8-9, [0105]; p. 10, [0120] Figure 3 [Wingdings font/0xE0] Whitten teaches Action(s) 172 (e.g. skills) that are associated with triggers 170) and
generating, by the computer system, a chatbot according to the one or more intents, the plurality of expressions for each intent of the one or more intents, and the one or more skills for each intent of the one or more intents (at least p. 3, [0038]; p. 6, [0072] [Wingdings font/0xE0] Whitten teaches storage logic 149 that interacts with data store 110 to store bots (e.g. chat bots), and deployment logic 151 can be used to deploy the bot to a desired channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Whitten with those of Pinel as both inventions are related to audio or textual interfaces enabling a user to communicate with portions of web documents. Whitten provides Pinel with a design user interface to enable generation of said audio or textual interfaces.

Regarding dependent claim 2, Pinel teaches:
parsing, by a machine learning system, a plurality of training data to identify a plurality of user interface elements, wherein the plurality of training data includes a plurality of markup language files; labeling each of the plurality of user interface elements according to an element category to generate a plurality of labeled user interface elements (at least pp. 3-4, [0026], [0029]-[0030], [0033]-[0037]; pp. 6-7, [0054]-[0065], [0067]-[0069] Figures 1, 4-5 [Wingdings font/0xE0] Pinel teaches an action device 120 that includes at least an identification unit 418, and a categorization unit 420. The identification unit 418 analyzes website data to identify various elements within the website and the associated webpages, as well as identifying patterns in the data which may be useful for categorizing or grouping constituent elements of the website (see p. 6, [0054]-[0056]). The categorization unit 420 may automatically determine a name (e.g. label) for each of the individual elements of a web page or they may be manually labeled by a user (see p. 6, [0057]-[0058]));
generating, by the machine learning system, the machine learning model by training the machine learning model according to the plurality of labeled user interface elements (at least p. 4, [0035]-[0037]; pp. 5-7, [0052]-[0070]; pp. 8-9, [0080]-[0084]; Figures 1, 4, 5 and 7 [Wingdings font/0xE0] Pinel teaches a learning device 130 that trains the analysis system 150).


Regarding dependent claim 4, Pinel teaches:
the given intent is associated with a functionality of the markup language file (at least p. 4, [0035], [0037]; pp. 8-9, [0081]-[0085]; Figure 7 [Wingdings font/0xE0] Pinel teaches the identification of “active” elements of a web page by an analysis system 150 which include “input elements” which require a user to provide text input, choose from a dropdown menu, or select a radio button. The analysis system 150 being trained by components of a learning device 130).

Regarding dependent claim 5, Pinel fails to explicitly teach:
the one or more intents related to the given element are generated according to intent mapping rules, wherein the intent mapping rules map a set of user interface elements to a set of intents.
However, Whitten teaches:
the one or more intents related to the given element are generated according to intent mapping rules, wherein the intent mapping rules map a set of user interface elements to a set of intents (at least p. 8, [0094]-[0095]; Figure 8H [Wingdings font/0xE0] Whitten teaches input, by an Author 106, of a set of target phrases that are examples of phrases that a bot end-user may speak or type in order to invoke an intent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Whitten with those of Pinel as both inventions are related to audio or textual interfaces enabling a user to communicate with portions of web documents. Whitten provides Pinel with a design user interface to enable generation of said audio or textual interfaces.

Regarding dependent claim 6, Pinel fails to explicitly teach:
the plurality of expressions corresponds to a set of phrases that the chatbot is able to understand.
However, Whitten teaches:
the plurality of expressions corresponds to a set of phrases that the chatbot is able to understand (at least p. 3, [0041]-[0044]; pp. 8-9, [0105]; p. 10, [0120] Figure 3 [Wingdings font/0xE0] Whitten teaches Action(s) 172 (e.g. skills) that are associated with triggers 170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Whitten with those of Pinel as both inventions are related to audio or textual interfaces enabling a user to communicate with portions of web documents. Whitten provides Pinel with a design user interface to enable generation of said audio or textual interfaces.

Regarding dependent claim 7, Pinel fails to explicitly teach:
the plurality of expressions related to the given intent and the markup language file is generated according to a template, wherein the template maps the plurality of expressions in a set of expressions to the given intent.
However, Whitten teaches:
the plurality of expressions related to the given intent and the markup language file is generated according to a template, wherein the template maps the plurality of expressions in a set of expressions to the given intent (at least p. 3, [0041]-[0044]; pp. 8-9, [0105]; p. 10, [0120] Figure 3 [Wingdings font/0xE0] Whitten teaches Action(s) 172 (e.g. skills) that are associated with triggers 170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Whitten with those of Pinel as both inventions are related to audio or textual interfaces enabling a user to communicate with portions of web documents. Whitten provides Pinel with a design user interface to enable generation of said audio or textual interfaces.

Regarding dependent claim 8, Pinel fails to explicitly teach:
the one or more skills correspond to a block of conversation that has a defined purpose and that the chatbot can execute to achieve a goal.
However, Whitten teaches:
the one or more skills correspond to a block of conversation that has a defined purpose and that the chatbot can execute to achieve a goal (at least p. 3, [0041]-[0044]; pp. 8-9, [0105]; p. 10, [0120] Figure 3 [Wingdings font/0xE0] Whitten teaches Action(s) 172 (e.g. skills) that are associated with triggers 170).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Whitten with those of Pinel as both inventions are related to audio or textual interfaces enabling a user to communicate with portions of web documents. Whitten provides Pinel with a design user interface to enable generation of said audio or textual interfaces.

Regarding dependent claim 9, Pinel fails to explicitly teach:
a given skill of the one or more skills includes at least one trigger, at least one requirement, and at least one action; wherein the at least one trigger corresponds to a condition that determines whether or not the skill is activated; wherein the at least one requirement corresponds to information that the chatbot needs to retrieve from the end user and a manner of retrieving the information; and wherein the at least one action is performed when the at least one requirement is satisfied.
However, Whitten teaches:
a given skill of the one or more skills includes at least one trigger, at least one requirement, and at least one action; wherein the at least one trigger corresponds to a condition that determines whether or not the skill is activated; wherein the at least one requirement corresponds to information that the chatbot needs to retrieve from the end user and a manner of retrieving the information; and wherein the at least one action is performed when the at least one requirement is satisfied (at least p. 7, [0082]-[0098]; Figures 8A-J [Wingdings font/0xE0] Whitten generally teaches a user interface for creating chat bots. Specifically, Whitten allows an Author 106 to add and define a trigger (see Fig. 8A, 8B). The Author 106 is asked by the system what this trigger is to handle. The Author 106 is then presented with a drop-down menu of kinds of triggers including Intents (see Figs. 8B, 8C-8G). If Intent is selected, then the Author 106 is prompted for a name for the Intent).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Whitten with those of Pinel as both inventions are related to audio or textual interfaces enabling a user to communicate with portions of web documents. Whitten provides Pinel with a design user interface to enable generation of said audio or textual interfaces.

Regarding dependent claim 10, Pinel fails to explicitly teach:
connecting the chatbot to at least one channel.
However, Whitten teaches:
connecting the chatbot to at least one channel (at least p. 3, [0038]; p. 6, [0072] [Wingdings font/0xE0] Whitten teaches storage logic 149 that interacts with data store 110 to store bots (e.g. chat bots), and deployment logic 151 can be used to deploy the bot to a desired channel).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Whitten with those of Pinel as both inventions are related to audio or textual interfaces enabling a user to communicate with portions of web documents. Whitten provides Pinel with a design user interface to enable generation of said audio or textual interfaces for users to interact with web pages.

Regarding dependent claim 11, Pinel teaches:
receiving, from an end user, a user interaction with the chatbot; and outputting, by the chatbot, a result of the user interaction according to the one or more skills (at least Abstract; p. 1, [0001], [0006]-[0008] [Wingdings font/0xE0] Pinel generally teaches an audio (voice) or textual-based user interface (e.g. virtual assistant) that allows a user to interact and/or navigate with both active and inactive portions of web pages through conversations with the virtual assistant. Actions are then performed based on inputs received from the user such as hyperlink selection).

Regarding claim 12, claim 12 merely recites a non-transitory computer readable medium storing instruction that, when executed by a processor of a computer system, control the computer system to perform the method of claim 1. Thus, Pinel in view of Whitten teaches every limitation of claim 12, and provides proper motivation, as indicated in the rejection of claim 1.

Regarding claims 13-14, 16, 17, 18, 19-20, claims 13-14, 16, 17, 18, 19-20 merely recites a computer system for executing the method of claims 1-2, 5, 7, 9, and 10-11, respectively. Thus, Pinel in view of Whitten teaches every limitation of claims 13-14, 16, 17, 18, 19-20, and provides proper motivation, as indicated in the rejection of claims 1-2, 5, 7, 9, and 10-11.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Pinel in view of Whitten, and in further view of Terry et al. (hereinafter Terry, U.S. Patent Application Publication No. 2019/0180195 A1, filed 12/03/2018, published 06/13/2019).
Regarding dependent claim 3, Pinel and Whitten fail to explicitly teach:
the plurality of markup language files has a plurality of languages;
wherein the plurality of labeled user interface elements is grouped into a plurality of groups corresponding to the plurality of languages; and
wherein the machine learning system generates a plurality of machine learning models according to the plurality of groups, wherein a given machine learning model of the plurality of machine learning models corresponds to one group of the plurality of groups and to one language of the plurality of languages.
However, Terry teaches:
the plurality of markup language files has a plurality of languages; wherein the plurality of labeled user interface elements is grouped into a plurality of groups corresponding to the plurality of languages; and wherein the machine learning system generates a plurality of machine learning models according to the plurality of groups, wherein a given machine learning model of the plurality of machine learning models corresponds to one group of the plurality of groups and to one language of the plurality of languages (at least Abstract; p. 3, [0024]; p. 14, [0170]-[0171]; Figure 30 [Wingdings font/0xE0] Terry teaches utilization of multiple training data sets for different languages for use with an AI assistant (e.g. chatbot)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Terry with those of Pinel and Whitten as all three inventions are related to audio or textual interfaces enabling a user to communicate via automated assistants. Terry provides Pinel and Whitten with the ability to handle multi-lingual I/O.

Regarding claim 15, claim 15 merely recites a computer system for executing the method of claim 3. Thus, Pinel in view of Whitten and Terry teaches every limitation of claim 15, and provides proper motivation, as indicated in the rejection of claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James H Blackwell whose telephone number is (571)272-4089. The examiner can normally be reached M-F 05:30AM - 01:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James H. Blackwell/
09/20/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177